Citation Nr: 0119886	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-09 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for residual scar on the dorsal aspect of the right 
foot with findings of traumatic arthritis.  

2.  Entitlement to a disability rating greater than 10 
percent for residuals of a laceration of the flexor tendon of 
the right fifth finger with reconstructive surgery, flexion 
contracture of the proximal interphalangeal joint, and 
symptomatic scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from November 1973 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


REMAND

The veteran seeks increased ratings for injuries to the right 
foot and right fifth finger that were incurred in service.  
VA has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).  This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  The duty to assist also includes 
obtained pertinent VA treatment records.  38 U.S.C.A. § 
5103A(c).  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA is charged with constructive, if not actual, knowledge of 
evidence generated by VA). 

As currently characterized, the veteran's right foot 
disability includes a residual scar and traumatic arthritis.  
Medical records from M. Henderson, M.D., reflected findings 
of right hallux valgus associated with the traumatic 
arthritis.  The right fifth finger disability includes 
reconstructive surgery for tendon damage, flexion contracture 
of the proximal interphalangeal joint, and symptomatic scar.  

A veteran is entitled to separate disability ratings for 
different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

A 10 percent rating may be assigned for a scar that is 
superficial, poorly nourished, and with repeated ulcerations, 
for a scar that is superficial and tender on painful on 
objective demonstration, or for a scar that limit the 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes (Codes) 7803-7805 (2000).  

Traumatic arthritis is evaluated as degenerative arthritis, 
which is rated based on limitation of motion of the affected 
part.  38 C.F.R. § 4.71a, Codes 5003 and 5010.  Code 5003 
also provides for evaluating a disability when limitation of 
motion is noncompensable or in the absence of limitation of 
motion.   

Unilateral hallux valgus may be awarded a maximum 10 percent 
rating under Code 5280.  38 C.F.R. § 4.71a.  Ankylosis of an 
individual finger may also be rated separately.  38 C.F.R. § 
4.71a, Code 5227.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

During the May 2001 Board hearing, the veteran testified that 
the scars on the right foot and right fifth finger were 
symptomatic.  However, review of the December 1999 VA 
examination finds that it lacks particular evidence as to the 
status of the scars on the right foot and right fifth finger.  
Similarly, the available private medical evidence fails to 
specifically describe any objective scar symptomatology or 
lack thereof.  Therefore, the case must be remanded for a new 
VA examination that more specifically addresses the scars.  

In addition, during the hearing, the veteran testified that 
he had difficulties performing some duties as a custodian due 
to pain and increased fatigability of the right foot with use 
and increased fatigability of the right hand with use, 
including an inability to grasp for long periods.  Again, the 
December 1999 VA examination report and the other private and 
VA medical records do not adequately address the possible 
functional loss in the foot and hand.  Therefore, the Board 
finds that another VA orthopedic examination is in order so 
that the right foot and right fifth finger disabilities may 
be appropriately evaluated for purposes of determining 
whether there is functional loss per 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca.  

Finally, during the Board hearing, the veteran indicated that 
he received VA treatment at the Greenville Outpatient Clinic 
and at the Dorn Medical Center in Columbia, South Carolina.  
Although he submitted some VA treatment records at the 
hearing, it appears that additional pertinent VA treatment 
records may be available.  On remand, the RO should attempt 
to secure those records.      
  
Accordingly, the case is REMANDED for the following action:

1.  As provided by law, the RO should 
attempt to secure any VA medical records 
dated from November 1998 to the present 
from the medical center in Columbia, 
South Carolina, and the outpatient clinic 
in Greenville.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of residuals from the 
in-service injuries to the right foot and 
right fifth finger.  The examination 
should include X-rays of the right foot, 
as well as all other indicated tests and 
studies as deemed necessary by the 
examiner.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  

The examiner is asked to identify and 
describe any current right foot and right 
fifth finger symptomatology, including 
any functional loss associated with the 
right foot and right fifth finger due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  

3.  The veteran should also be afforded a 
VA dermatology examination for the 
evaluation of scars on the dorsal aspect 
of the right foot and scar on the right 
fifth finger.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  The examiner 
should provide a detailed description of 
each scar and comment on the presence and 
extent of any evidence of poor 
nourishment, ulceration, tenderness or 
pain on objective demonstration, or 
limitation of function due to the 
scarring.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

5.  After completing the above actions, 
the RO should readjudicate the veteran's 
claim for increased ratings for his 
service-connected right foot and right 
fifth finger disabilities.  If the 
disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


